DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

Amendment and Claim Status
The instant Office action is responsive to the response received August 22, 2022 (the “Response”). 
In response to the Response, the previous (1) objections to the drawings; (2) objection to the title under 37 C.F.R. § 1.72; (3) objections to the claims under 37 C.F.R. § 1.71; (4) rejection of claims 21–40 under 35 U.S.C. § 112(b); and (5) rejections of claims 21–23, 27–29, 31–33, and 36–38 under 35 U.S.C. § 103
are WITHDRAWN.
Claims 21–40 are currently pending.  

Claim Rejections – 35 U.S.C. § 103
Zhang, Ganash, and Bernstein
Applicants’ arguments with respect to the rejection of claims 21–23, 27, 29, 31, 33, 36, and 38 under 35 U.S.C. § 103 as being obvious over Zhang (US 2018/0123872 A1; filed Dec. 23, 2017) in view of Ganash et al. (US 2014/0372567 A1; filed June 17, 2013), and in further view of Bernstein et al. (US 2016/0328251 A1; filed July 23, 2015) (see Response 15–19) have been considered but are now moot.

Zhang, McConnaughay, and Bernstein
Claims 21–23, 31, and 33 are rejected under 35 U.S.C. § 103 as being obvious over Zhang in view of McConnaughay et al. (US 11,012,259 B1; filed Sept. 13, 2018), and in further view of Bernstein.
Regarding claim 21, while Zhang’s fig. 3 embodiment teaches a method (fig. 3, item 300; ¶¶ 45–54), comprising:
receiving, by a first forwarding device (fig. 3, item 302), packets (“keep-alive messages” at ¶ 51) forwarded (“network element may also be configured to send keep-alive messages to standby controller 302” at ¶ 51) by a user terminal (fig. 3, item 306; “network element 306 can include . . . any other element/managed device” at ¶ 52; “a managed device (e.g., . . . a mobile, a tablet, a computer, a laptop, etc.)” at ¶ 33), wherein the packets comprise a keepalive packet (“send keep-alive messages to standby controller 302” at ¶ 51) from the user terminal, the keepalive packet indicating a status (item 306 must inherently be turned on at the time item 306 sends a keepalive packet to item 302) of the user terminal, the first forwarding device is a standby forwarding device (“standby controller 302” at ¶ 51) corresponding to the user terminal, a network architecture (fig. 3, item 300) comprises the user terminal, the first forwarding device and a second forwarding device (fig. 3, item 304), and wherein a path (a path must inherently exist between item 302 and item 304 of fig. 3) is between the first forwarding device and the second forwarding device, and packets of the user terminal are forwarded to the first forwarding device and the second forwarding device; and
forwarding (“standby controller 302 can . . . continue to send keep-alive messages at desired/configured time intervals to (prior) active controller 304” at ¶ 53), by the first forwarding device, the keepalive packet to the second forwarding device through the path, wherein the second forwarding device is an active forwarding device (fig. 2, active controller item 204) corresponding to the user terminal,
Zhang’s fig. 3 embodiment does not teach (A) the user terminal being in a load balancing mode; and (B) the path being a tunnel.
(A)
	McConnaughay teaches a user terminal in a load balancing mode (“computing device 202 may represent a computer running load balancing software and/or configured to perform a network function. Additional examples of computing device 202 include, without limitation, laptops, tablets, desktops” at 6:36–40).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Zhang’s user terminal to be in a load balancing mode as taught by McConnaughay “to increase reliability and capacity of processes.”  McConnaughay 1:9–10.
(B)
Bernstein teaches a tunnel (“a communication tunnel between active VCMTS instance 36 and standby VCMTS instance 38” at ¶ 39).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Zhang’s path between the first forwarding device and the second forwarding device to be a tunnel as taught by Bernstein to “facilitate minimal disruption in packet flows.”  Bernstein ¶ 39.
Regarding claim 22, Zhang’s fig. 3 embodiment teaches wherein the packets further comprise data packets (“keep-alive messages” at ¶ 51), and the method further comprises:
forwarding, by the first forwarding device, a first data packet to the second forwarding device through the tunnel when1 the second forwarding device performs traffic statistics collection and quality of service (QoS) processing on the data packets.
Regarding claim 23, Zhang’s fig. 3 embodiment teaches wherein the packets further comprise data packets (“keep-alive messages” at ¶ 51), and the method further comprises:
directly forwarding, by the first forwarding device, a first data packet to a destination device of the data packet when2 the second forwarding device does not perform traffic statistics collection and quality of service (QoS) processing on the data packets. 
Regarding claim 31, Zhang’s fig. 3 embodiment teaches an apparatus (fig. 6, item 600), comprising: one or more processors (fig. 6, item 605); and a memory (fig. 6, item 615), configured to store one or more computer programs, wherein the one or more computer programs comprise instructions which are executable by the one or more processors to cause the apparatus to perform operations according to claim 21.  Thus, references/arguments equivalent to those present for claim 21 are equally applicable to claim 31.
Regarding claim 33, Zhang’s fig. 3 embodiment teaches wherein the packets further comprise data packets (“keep-alive messages” at ¶ 51) and the instructions are executable by the one or more processors to further cause the apparatus to:
directly forward a first data packet (“keep-alive messages” at ¶ 51) to a destination device (fig. 3, item 302) of the first data packet when the second forwarding device (fig. 3, item 304) does not perform traffic statistics collection and quality of service (QoS) processing on the data packets (Zhang does not disclose item 304 performing traffic statistics collection and quality of service (QoS) processing).

Zhang and Bernstein
Claims 27, 29, 36, and 38 are rejected under 35 U.S.C. § 103 as being obvious over Zhang in view of Bernstein.
Regarding claim 27, while Zhang’s fig. 3 embodiment teaches a method (fig. 3, item 300; ¶¶ 45–54), comprising:
receiving, by a second forwarding device (fig. 3, item 304), packets (“keep-alive messages” at ¶ 51) forwarded (“standby controller 302 can . . . continue to send keep-alive messages at desired/configured time intervals to (prior) active controller 304” at ¶ 53) by a first forwarding device (fig. 2, item 302) through a path (a path must inherently exist between item 302 and item 304 of fig. 3), 
wherein the packets forwarded through the path comprise a keepalive packet (“keep-alive messages” at ¶ 51) from a user terminal (fig. 3, item 306; “network element 306 can include . . . any other element/managed device” at ¶ 52; “a managed device (e.g., . . . a mobile, a tablet, a computer, a laptop, etc.)” at ¶ 33), the keepalive packet indicating a status (item 306 must inherently be turned on at the time item 306 sends a keepalive packet to item 302) of the user terminal, 
a network architecture (fig. 3, item 300) comprises the user terminal, the first forwarding device and the second forwarding device, 
wherein the path (a path must inherently exist between item 302 and item 304 of fig. 3) is between the first forwarding device and the second forwarding device, 
packets (“keep-alive messages” at ¶ 51) of the user terminal are forwarded to the first forwarding device (“network element may also be configured to send keep-alive messages to standby controller 302” at ¶ 51) and the second forwarding device (“keep-alive messages from the network element 306 to the active controller 304” at ¶ 48; “standby controller 302 can . . . continue to send keep-alive messages at desired/configured time intervals to (prior) active controller 304” at ¶ 48), 
the second forwarding device is an active forwarding device (fig. 3, item 304) corresponding to the user terminal, and the first forwarding device is a standby forwarding device (fig. 3, item 302) corresponding to the user terminal; and
updating, by the second forwarding device (fig. 3, item 304 must inherently update the status of fig. 3, item 306 to synchronize configuration during the takeover at ¶ 52), the status (“network element 306 can be configured to synchronize configuration with standby controller 302” at ¶ 52) of the user terminal based on the keepalive packet,
Zhang’s fig. 3 embodiment does not teach the path being a tunnel.
Bernstein teaches a tunnel (“a communication tunnel between active VCMTS instance 36 and standby VCMTS instance 38” at ¶ 39).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Zhang’s path between the first forwarding device and the second forwarding device to be a tunnel as taught by Bernstein to “facilitate minimal disruption in packet flows.”  Bernstein ¶ 39.
Regarding claim 29, while Zhang’s fig. 3 embodiment teaches wherein the packets of the user terminal comprise data packets (“keep-alive messages” at ¶ 51), and the method further comprises:
receiving, by the second forwarding device (fig. 3, item 304), a second data packet (“keep-alive messages from the network element 306 to the active controller 304” at ¶ 48) of the user terminal (fig. 3, item 306); 
Zhang’s fig. 3 embodiment does not teach directly forwarding, by the second forwarding device, the second data packet to a destination device of the second data packet without performing traffic statistics collection and quality of service (QoS) processing on the data packets. 
Zhang’s fig. 2 embodiment teaches directly forwarding, by a second forwarding device (fig. 2, item 204), a second data packet (“heart beat/keep-alive requests and responses can be periodically exchanged between the managed network devices 206, standby controller 202, and active controller 204 of network 200” at ¶ 41) to a destination device (fig. 2, item 206) of the second data packet without performing traffic statistics collection and quality of service (Zhang does not disclose item 204 performing traffic statistics collection and quality of service (QoS) processing).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the second data packet of Zhang’s fig. 3 embodiment to be directly forwarded, by the second forwarding device, to a destination device of the second data packet without performing traffic statistics collection and quality of service (QoS) processing on the data packets as taught by Zhang’s fig. 2, embodiment to “enable efficient and fast failover from an active controller to a standby controller by reducing the time to detect a link failure or a failure of a primary/active controller.” Zhang ¶ 7.
Regarding claim 36, Zhang teaches an apparatus (fig. 6, item 600), comprising: one or more processors (fig. 6, item 605); and a memory (fig. 6, item 615), configured to store one or more computer programs, wherein the one or more computer programs comprise instructions which are executable by the one or more processors to cause the apparatus to perform operations according to claim 27.  Thus, references/arguments equivalent to those present for claim 27 are equally applicable to claim 36.
Regarding claim 38, claim 29 recites substantially similar features.  Thus, references/arguments equivalent to those present for claim 29 are equally applicable to claim 38.

Zhang, McConnaughay, Bernstein, and Gulliford
Claim 32 is rejected under 35 U.S.C. § 103 as being obvious over Zhang in view of McConnaughay, in further view of Bernstein, and in further view of Gulliford et al. (US 6,618,355 B1; filed May 7, 1999).
Regarding claim 32, while the Zhang/McConnaughay/Bernstein combination teaches wherein the packets further comprise data packets (“keep-alive messages” at Zhang ¶ 51) and the instructions are executable by the one or more processors to further cause the apparatus to:
forward the data packets to the second forwarding device (Zhang fig. 3, item 304) through the tunnel (Bernstein ¶ 39),
the Zhang/McConnaughay/Bernstein combination does not teach the forwarding occurring when the second forwarding device performs traffic statistics collection and quality of service (QoS) processing on the data packets.
Gulliford teaches performing traffic statistics collection (6:16–23) and QoS processing on data packets (“the data packets may be analyzed to determine a quality of service” at 14:52–54).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Zhang/McConnaughay/Bernstein combination’s second forwarding device to perform traffic statistics collection and QoS processing on the data packets as taught by Gulliford “to provide a network which is seamless and invisible from the user’s vantage point.”  Gulliford 5:4–6.
Moreover, it would have been obvious to one of ordinary skill in the art before the effective date of the invention for the forwarding to occur when the second forwarding device performs traffic statistics collection and QoS processing on the data packets since “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.”  MPEP § 2144.04 (citing In re Burhans, 154 F.2d 690 (CCPA 1946)).

Allowable Subject Matter
Claim 24 is objected to as being dependent upon rejected base claim 21, but would be allowable if rewritten to include all of the limitations of base claim 21.
Claim 25 is objected to as being dependent upon rejected base claim 21 and intervening claim 24, but would be allowable if rewritten to include all of the limitations of base claim 21 and intervening claim 24.
Claim 26 is objected to as being dependent upon rejected base claim 21, but would be allowable if rewritten to include all of the limitations of base claim 21.
Claim 28 is objected to as being dependent upon rejected base claim 27, but would be allowable if rewritten to include all of the limitations of base claim 27.
Claim 30 is objected to as being dependent upon rejected base claim 27, but would be allowable if rewritten to include all of the limitations of base claim 27.
Claim 34 is objected to as being dependent upon rejected base claim 31, but would be allowable if rewritten to include all of the limitations of base claim 31.
Claim 35 is objected to as being dependent upon rejected base claim 31, but would be allowable if rewritten to include all of the limitations of base claim 31.
Claim 37 is objected to as being dependent upon rejected base claim 36, but would be allowable if rewritten to include all of the limitations of base claim 36.
Claim 39 is objected to as being dependent upon rejected base claim 36, but would be allowable if rewritten to include all of the limitations of base claim 36.
Claim 40 is objected to as being dependent upon rejected base claim 36, but would be allowable if rewritten to include all of the limitations of base claim 36.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: US-20160087907-A1.
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The forwarding method-step is conditional and, therefore, need not be satisfied to meet claim 22.  See Ex parte Schulhauser, No. 2013-007847, 2016 WL 6277792, at *3–5 (PTAB Apr. 28, 2016) (precedential) (holding that in a method claim, a step reciting a condition precedent does not need to be performed if the condition precedent is not met) (available at https://www.uspto.gov/sites/default/files/documents/Ex%20parte%20Schulhauser%202016_04_28.pdf; last visited June 13, 2022); see also MPEP § 2111.04(II) (citing Schulhauser).
        2 The forwarding method-step is conditional and, therefore, need not be satisfied to meet claim 23.  See Schulhauser at *3–5; see also MPEP § 2111.04(II) (citing Schulhauser).